DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-IV (Figures 7-12), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  
Claim 3 recites “the diffuser” in line 2. For consistency of claim language, “the diffuser” should be recited as “the stationary diffuser”.  
Claim 12 recites “the diffuser” in line 2. For consistency of claim language, “the diffuser” should be recited as “the stationary diffuser”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the direction of gravity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Homstvedt et al. US 20120093636 in view of Tsukuda US 11136897.
Regarding claim 1, Homstvedt discloses:
A multiphase pump (Fig 1: 1) for conveying a multiphase process fluid (Par 10: Liquid/gas fluid), comprising: 
a pump housing (4); 
a rotor (rotor of 5) arranged in the pump housing and configured to rotate about an axial direction (axis of 5), 
the rotor comprising a pump shaft (5) and an impeller (8) fixedly mounted on the pump shaft (8 on 5); 
a stationary diffuser (6) is arranged adjacent to and downstream of the impeller (6 is downstream and adjacent to 8), 
the impeller comprising a blade with the blade having a radially outer tip (Par 13: Impellers have blades with a tip), and 
the impeller comprising a ring (Shroud of impeller 8) surrounding the impeller and arranged at the radially outer tip of the blade (Par 13: Impellers have blades with a shroud), 
a passage (Passage as seen in the clip below) is disposed between the ring and a stationary part (Part of the diffuser wall) configured to be stationary with respect to the pump housing, 
the passage extending in the axial direction from an entrance to a discharge (Passage extends in the axial direction from the start to the discharge).

    PNG
    media_image1.png
    240
    398
    media_image1.png
    Greyscale

However, Homstvedt is silent as to: 
a swirl brake disposed at the passage, 
the swirl brake configured and arranged to brake a swirl of the process fluid passing through the passage.
From the same field of endeavor, Tsukuda teaches:
a swirl brake (Fig 2: 9) disposed at the passage (Passage of 11 that is between stages of a diffuser and impeller), 
the swirl brake configured and arranged to brake a swirl of the process fluid passing through the passage (Col 3, line 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Homstvedt to have a swirl break in the passage after the impeller to reduce the velocity of the working fluid (col 3, line 1-5).
Regarding claim 2, Homstvedt discloses all of the above limitations. However, is silent as to:
wherein the swirl brake is arranged at an entrance of the passage.
From the same field of endeavor, Tsukuda teaches: 
wherein the swirl brake (Fig 2: 9) is arranged at an entrance of the passage (Passage of 11 that is between stages of a diffuser and impeller).
The claim modification is made in claim 1.
Regarding claim 3, Homstvedt discloses all of the above limitations. However, is silent as to:
wherein the swirl brake is arranged at the diffuser.
From the same field of endeavor, Tsukuda teaches: 
wherein the swirl brake (Fig 2: 9) is arranged at the diffuser (Passage of 11 that is between stages of a diffuser and impeller).
The claim modification is made in claim 1.
Regarding claim 4, Homstvedt discloses all of the above limitations. However, is silent as to:
wherein the swirl brake is arranged at the stationary part.
From the same field of endeavor, Tsukuda teaches: 
wherein the swirl brake (Fig 2: 9) is arranged at the stationary part. (Passage of 11 that is between stages of a diffuser and impeller).
The claim modification is made in claim 1.
Regarding claim 11, Homstvedt discloses all of the above limitations. However, is silent as to:
wherein the ring is configured to form a labyrinth seal between the impeller and the stationary part.
From the same field of endeavor, Tsukuda teaches: 
wherein the ring (Fig 2: 4) is configured to form a labyrinth seal (6) between the impeller and the stationary part (Fig 1: 6 seals 32 and 52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a labyrinth seal between the impeller and stationary diffuser to reduce the flow rate of the leaking working fluid is provided in these gaps formed between the rotation body and the stationary body (Col 5, line 12-15).
Regarding claim 12, Homstvedt discloses:
a first stage (Fig 1: First 8 and 6 set closest to the inlet) and 
a second stage (Fig 1: Second 8 and 6 set closest to the inlet), and 
the impeller and diffuser are a first impeller and a first diffuser in the first stage (Fig 1: First 8 and 6 set closest to the inlet) and 
the second stage includes a second impeller and a second diffuser (Fig 1: Second 8 and 6 set closest to the inlet), 
the first impeller includes the ring surrounding the first impeller (Shroud of impeller 8).
However, is silent as to:
the swirl brake is provided at the passage, delimited by the ring.
From the same field of endeavor, Tsukuda teaches: 
the swirl brake (Fig 2: 9) is provided at the passage (Passage of 11 that is between stages of a diffuser and impeller), delimited by the ring (4).
The claim modification is made in claim 1.
Regarding claim 13, Homstvedt discloses:
wherein the multiphase pump is a helico-axial pump (Fig 1: 1) and the impeller is an helico-axial impeller (Par 8: 9 and 8).
Regarding claim 14, Homstvedt discloses:
a drive unit arranged in the pump housing and configured to drive the rotor (Fig 1: 7).
Regarding claim 15, Homstvedt discloses:
wherein the multiphase pump is a subsea pump (Par 10).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Homstvedt et al. US 20120093636 and Tsukuda US 11136897 as applied to claim 1 above, and further in view of Carstensen et al. US 20130341033.
Regarding claim 16, Homstvedt discloses:
wherein the multiphase pump is a subsea pump (Par 10).
However, Homstvedt is silent as to: 
wherein the multiphase pump is a vertical pump with the pump shaft extending in the direction of gravity.
From the same field of endeavor, Carstensen teaches: 
wherein the multiphase pump (Fig 1: 65) is a vertical pump with the pump shaft extending in the direction of gravity (Pump 65 is installed at reservoir 25).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Homstvedt to be installed vertically on the sea ground revisor like Carstensen to overcome the back pressure on the reservoir (Par 4). 
Regarding claim 17, Homstvedt discloses:
wherein the multiphase pump is a subsea pump (Par 10).
However, Homstvedt is silent as to: 
wherein the multiphase pump is a subsea pump and configured for installation on a sea ground.
From the same field of endeavor, Carstensen teaches: 
wherein the multiphase pump is a subsea pump (Fig 1: 65) and configured for installation on a sea ground (65 is installed at reservoir 25)).
The claim modification is made in claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klesvik US20190277302, Brunvold et al. US 20180223854, Bourne US20200088201, and Hofer et al. US 20170175752 discloses as similar pump as present application. Venkataraman et al. US 20180100514 discloses a similar swirl break as present application. Klepsvik et al. US 20160281726 and Vannini et al. US 20120183388 disclose a similar pump and swirl break combination as present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745